Title: To George Washington from Anthony Walton White, 1 May 1789
From: White, Anthony Walton
To: Washington, George



Sir,
Sans Souci [N.Y.] May 1st 1789

My friends have advised me to offer myself a candidate for the office of Collector of the Impost of this State. Presuming Sir, that it would intrude too much on your time to read the letters and Certificates my friends have offered, induced me to decline accepting any to accompany this application, and I should not have enclosed the letter from the Governor of my Native State, did I not conceive that his friendly sentiments respecting the old Servants of America would be pleasing on any occasion to their Commander in cheif. Should my character in private life be unknown to you Sir, permit me to refer you to the following Honorable characters, who have known me for many years; The Chancellor, the Minister of foreign affairs, the Cheif Justice, the Attorney Genl the Mayor, & many of the old & respectable Merchants of this City. If I am honord with the appointment I now solicit, punctuality, and Integrity shall ever regulate my Conduct in the discharge of the duties of office. I have the honor to be with great Respect your Excellency’s Most obedt & very H: Sert

Anthy W: White

